Cole, J.
juriStai: waiver, There was no error in the action of the District Court. The appearance of the appellees (plaintiffs) “ ^e District Court and voluntarily submitting themselves to its jurisdiction and obtaining a continuance of the cause was a waiver of any defect or irregularity in the statutory means of requiring such appearance or obtaining jurisdiction of their persons.
The District Court had jurisdiction of the subject matters of the suit, and could acquire and exercise such-*84jurisdiction upon appeal, and a mere irregularity in taking such appeal, or in giving notice thereof, could not, after appearance and taking steps in the cause by appellees, defeat such jurisdiction. If the plaintiff had at the first term appeared for the purpose and moved to dismiss the appeal, it would not have been error to sustain the motion.
This case is very different from Kimble v. Riggin, 2 G. Greene, 245. In that case there was no judgment of the justice,'and hence no appeal could be taken. Such was also the ease in Brown v. Scott, 2 Id. 455; and in Guthrie v. Humphrey, 8 Iowa, 23. The case of Chapman v. Morgan, 2. G. Greene, 374, is not in conflict with our view in this case. In that case it was held that where a court could not, by any process, acquire jurisdiction of the subject matter, legal jurisdiction could not be conferred by appearance and. consent. In other words, where a court has. not jurisdiction under the law it cannot acquire it by consent.
Where a court has jurisdiction of the subject matter, a mere irregularity in-the process or its service will not prevent its exercise, where there is voluntary appearance. By such appearance the purpose and object of the process, or other means of enforcing appearance, is accomplished, and hence such process is rendered unnecessary. This is especially true under our Revision, see § 2840; State Bank v. Van et al., 12 Iowa, 523.
Affirmed.